TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00728-CV


Gena Lisa Rice, Appellant

v.

Texas Department of Family and Protective Services, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. 2002-1754, HONORABLE FRED A. MOORE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Gena Lisa Rice moves to dismiss this appeal.  We grant the motion and dismiss this
appeal.


  
						Mack Kidd, Justice
Before Justices Kidd, Patterson and Pemberton
Dismissed on Appellant's Motion
Filed:   December 16, 2004